                Case 19-01298-MAM           Doc 64   Filed 10/04/19    Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov

In re:                                                Case No. 18-16248-BKC-MAM
                                                      Chapter 7
CHANCE & ANTHEM, LLC,

                  Debtor.
_____________________________________/

ROBERT C. FURR not individually but                   ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

                       Plaintiff,
v.

JEFFREY M. SISKIND, et al.,

                  Defendants.
____________________________________/

                       NOTICE OF WITHDRAWAL OF DOCUMENTS

         The undersigned notices the withdrawal of Docket Entry Nos. 60, 61 and 62.

Dated: October 4, 2019

Respectfully submitted,


                                               SISKIND LEGAL

                                               ___/s/ Jeffrey M. Siskind___
                                               Jeffrey M. Siskind, Esquire
                                               FBN 138746
                                               3465 Santa Barbara Drive
                                               Wellington, FL 33414
                                               TEL (561) 791-9565
                                               FAX (561) 791-9581
                                               Email: jeffsiskind@msn.com
               Case 19-01298-MAM           Doc 64     Filed 10/04/19     Page 2 of 3




                                 CERTIFICATE OF SERVICE

          I hereby certify that a true copy of the foregoing has been furnished this 9th day of

April 2018, via CM/ECF to all persons authorized to receive notices, electronically, as set forth on

the attached Service List and by U.S. Mail, postage prepaid, to all parties listed on the attached

Service List who are not authorized to receive notices, electronically, through the Court’s CM/ECF

system.

                                                ___/s/ Jeffrey M. Siskind___
                                                Jeffrey M. Siskind, Esquire
                                                FBN 138746



                                          SERVICE LIST

Notice will be served via U.S. Mail and/or E-mail upon:

John H. Genovese, Esq. Florida Bar No. 280852 Jesus M. Suarez, Esq. Fla. Bar No. 60086
GENOVESE JOBLOVE & BATTISTA, P.A. 100 S.E. 2nd Street, Suite 4400 Miami, FL 33131
Tel.: (305) 349-2300 Fax.: (305) 349-2310 Via email to jgenovese@gjb-law.com and
jsuarez@gjb-law.com (Counsel to the Chapter 7 Trustee)

Samantha Tesser Haimo, Esq. com Florida Bar No. 148016 7900 Peters Road, Suite B-200 Fort
Lauderdale, FL 33324 (954) 376–5956 - Telephone (954) 206-0188 – Facsimile Via email to
sth@womenatlawfl. (Counsel for Defendants OB Real Estate 1732, LLC, Wellington 3445, LP
and Zokaites Properties, LP)

Jeffrey M. Siskind, individually 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
jeffsiskind@msn.com

Siskind Legal Services c/o Jeffrey M. Siskind, Managing Member 3465 Santa Barbara Drive
Wellington, FL 33414 Via e-mail to jeffsiskind@msn.com

Tanya Siskind, individually 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
jeffsiskind@msn.com

Second Siskind Family Trust c/o Tanya Siskind, Trustee 3465 Santa Barbara Drive Wellington,
FL 33414 Via e-mail to jeffsiskind@msn.com
             Case 19-01298-MAM         Doc 64    Filed 10/04/19    Page 3 of 3



CannaMed Pharmaceuticals, LLC c/o Jeffrey M. Siskind, Managing Member 3465 Santa
Barbara Drive Wellington, FL 33414 Via e-mail to jeffsiskind@msn.com

Sovereign Gaming and Entertainment, LLC c/o Jeffrey M. Siskind, on behalf of William Siskind,
deceased 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to jeffsiskind@msn.com

Florida’s Association of Community Banks and Credit Unions, Incorporated c/o Jeffrey M.
Siskind, President 3465 Santa Barbara Drive Wellington, FL 33414 Via e-mail to
jeffsiskind@msn.com

Sympatico Equine Rescue, Inc. c/o Jeffrey M. Siskind, President 3465 Santa Barbara Drive
Wellington, FL 33414 Via e-mail to jeffsiskind@msn.com

Robert Gibson 1709 22nd Avenue North Lake Worth, Florida 33460 Via e-mail to
intelexigent@gmail.com

Robert Gibson 7369 Palmdale Drive Boynton Beach, Florida 33436 Via e-mail to
intelexigent@gmail.com
